Exhibit 10.10

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”) is made as of this 15th day of
January, 2010, by and among API Technologies Corp., a Delaware corporation (“API
Parent”), API Systems, Inc., a Delaware corporation (“API Systems”), API
Defense, Inc., a Delaware corporation (“API Defense”), API Defense USA Inc., a
Delaware corporation (“API USA” and collectively with API Systems and API
Defense, the “Debtors”, and each a “Debtor”) and Kuchera Defense Systems, Inc.,
a Pennsylvania corporation (“K Defense”), KII Inc., a Pennsylvania corporation
(“KII”), and Kuchera Industries, LLC, a Pennsylvania limited liability company
(“K Industries”), as secured parties (K Defense, KII and K Industries
collectively, the “Secured Parties” and each a “Secured Party”). Capitalized
terms used but not defined herein shall have the meanings given such terms in
the Purchase Agreement (defined below).

RECITALS:

WHEREAS, contemporaneously with this Agreement, API Parent, Debtors and the
Secured Parties are entering into an Asset Purchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”) pursuant to which Debtors are purchasing substantially all of the
assets of the Secured Parties; and

WHEREAS, it is a condition precedent to the transactions contemplated by the
Purchase Agreement that at the Closing (i) API Parent and Debtors pay to the
Secured Parties $14,000,000 in cash, and (ii) Debtors deliver to the Secured
Parties a promissory note (the “Note”) in the principal amount of
$10,000,000.00, maturing on December 31, 2010.

WHEREAS, the Secured Parties require, and the Debtors are willing to grant, as
security for payment of the Note, a security interest in all right, title and
interest in and to the “Collateral” (as such term is defined in Paragraph 16 of
this Agreement), to secure the payment and performance by the Debtors of the
Note, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, to secure the payment and performance of the Note, the Debtors,
intending to be legally bound, hereby agree with the Secured Parties as follows:

1. Grant; Collateral. Each Debtor hereby assigns and pledges to the Secured
Parties for collateral purposes and grants to the Secured Parties a security
interest in, all its right, title and interest in and to the Collateral, subject
to and in accordance with the terms and conditions set forth in this Agreement
and the Note.

2. Liabilities. This Agreement, and the security interest herein granted to
Secured Parties, is given to secure all the following (the same being herein
sometimes collectively referred to as the “Liabilities”):

 

  (a) All amounts due and owing under the Note;

 

1



--------------------------------------------------------------------------------

  (b) All amounts owed to the Secured Parties under this Agreement in respect of
assembling, storing, insuring, protecting and selling the Collateral;

 

  (c) API Parent’s compliance with the API Parent Covenant (defined below); and

 

  (d) All fees, costs and expenses incurred by the Secured Parties, including
without limitation court costs and reasonable attorneys’ fees, in connection
with the enforcement of this Agreement including without limitation reasonable
attorneys’ fees incurred in connection with the preparation of demand letters,
court filings and, in each case, investigation related thereto following the
occurrence and during the continuation of an Event of Default.

The parties agree that Liabilities do not include any other amounts or
obligations under the Purchase Agreement or any other Transaction Document
(except this Agreement or the Note) whether in respect of cash, equity or
equity-related rights.

3. Representations and Warranties. Each Debtor hereby represents and warrants
to, and covenants with, the Secured Parties, as to each such Debtor’s respective
Collateral, that:

 

  (a) Each Debtor is the absolute and exclusive owner of its respective
Collateral existing as of the date hereof, and except for the Permitted Liens,
has not made and shall not make any sale, assignment, pledge, hypothecation or
other transfer (each, a “Transfer”) of the Collateral, or any portion thereof,
other than inventory or finished products in the ordinary course of business,
and shall forever warrant and defend Secured Parties’ title and interest in and
to the Collateral against the claims and demands of all persons whomsoever,
subject to the claims of those holding Permitted Liens;

 

  (b) Except for Permitted Liens, the Collateral is free and clear of all liens,
charges, claims, encumbrances and security interests as of the date hereof;

 

  (c) Each Debtor shall keep the tangible items of Collateral in good order,
repair and condition and free and clear of all levies, attachments, liens,
charges, claims, encumbrances, security interests of every kind and nature,
except for Permitted Liens;

 

  (d)

No instruments of assignment and transfer or financing statements covering the
Collateral, or any part thereof, have been executed by any Debtor or are on file
in any public office, except for those in favor of the Secured Parties and those
evidencing any other applicable Permitted Liens or as are permitted under this
Agreement, and no Debtor will execute, or file or cause to be filed in any
public office, any instruments of assignment and transfer or any financing
statement or statements,

 

2



--------------------------------------------------------------------------------

 

affecting the Collateral, or any part thereof, except in favor of the Secured
Parties or to the extent constituting a Permitted Lien or as otherwise permitted
under this Agreement;

 

  (e) Each Debtor will, at the request of the Secured Parties, execute or join
with the Secured Parties in executing and, at such Debtor’s expense, file and
refile under the Uniform Commercial Code of the State in which such Debtor is
organized or incorporated (the “Code”), such financing statements and amendments
thereto, continuation statements and other documents in such states and in such
offices as the Secured Parties may reasonably deem necessary or appropriate and
wherever required or permitted by law in order to perfect and preserve the
Secured Parties’ security interest in the Collateral, and each Debtor hereby
authorizes the Secured Parties to file any and all such financing statements,
amendments thereto and continuation statements and other documents relative to
all or any part of the Collateral without the signature of such Debtor where
permitted by law;

 

  (f) No Debtor shall use or permit the Collateral to be used in violation in
any material respect of any applicable law, ordinance, rule, regulation or
requirement of governmental authorities, now or hereafter in effect, or any
policy or contract of insurance;

 

  (g) Except in connection with Transfers permitted hereunder or in connection
with the use of items of Collateral in the ordinary course of business, no
Debtor shall move the Collateral from the respective Debtor’s premises without
the prior written consent of the Secured Parties, such consent not to be
unreasonably withheld, it being understood that consent shall be granted so long
as the interest of the Secured Parties granted by the Debtors hereunder is not
impaired.

 

  (h) Each Debtor shall perform and comply in all material respects with (i) all
policies of insurance and (ii) all laws, ordinances, rules and regulations
relating to, and shall promptly pay when due all license fees, registration
fees, taxes, assessments and other charges which may be levied upon or assessed
against, the ownership, operation, possession, maintenance, use or method of use
of the Collateral;

 

  (i) The Secured Parties, or their representatives shall have the right to
inspect the Collateral at the Debtors’ places of business, one time between the
date hereof and June 30, 2010, and one time between July 1, 2010 and the
Maturity Date of this Note, at reasonable times during normal business hours and
upon five (5) days notice to the Debtors, it being understood that such
inspections at the Debtors’ places of business shall occur at one time and shall
be conducted collectively by the Secured Parties and/or their representatives;
provided however that upon the occurrence and during the continuation of an
Event of Default, the rights of the Secured Parties to inspect the Collateral
shall be governed by Section 5 of this Agreement;

 

3



--------------------------------------------------------------------------------

  (j) Each Debtor shall, at such time as the Secured Parties, may reasonably
request, up to one time between the date hereof and June 30, 2010, and one time
between July 1, 2010 and the Maturity Date of this Note, and at such Debtor’s
cost and expense, prepare list(s) certified by such Debtor describing in
reasonable detail all Collateral of such Debtor subject to this Agreement; it
being understood that the request of one Secured Party shall be attributed to
all Secured Parties;

 

  (k) Each Debtor shall maintain usual and customary policies of insurance on
all Collateral of such Debtor subject to this Agreement, which insurance shall
name Secured Parties as loss payee, it being understood and agreed that the
insurance policies of the Debtors in effect on the date hereof are deemed usual
and customary and satisfactory to the Secured Parties. Each Debtor shall furnish
within ten (10) days of a request by the Secured Parties copies of the
certificate of insurance evidencing the existence of insurance coverage and
copies of such insurance policies;

 

  (l) Each Debtor shall promptly give written notice to the insurance carrier
and to the Secured Parties of any damage to or destruction of any of its
Collateral by fire or other casualty, or by condemnation or taking;

 

  (m) Each Debtor shall give prompt notice in writing to the Secured Parties of
the occurrence of an Event of Default and of any other development, financial or
otherwise, which would reasonably be likely to materially and adversely affect
the Collateral; and

 

  (n) Each Debtor is organized and in good standing under the laws of the State
of Delaware.

4. Events of Default. The occurrence or existence of any one of the following
events or conditions shall constitute an Event of Default herein (referred to
herein singularly as “Event of Default” and collectively as “Events of
Default”):

 

  (a) any representation or warranty (whether or not so captioned) made by a
Debtor in this Agreement shall be breached or violated, or prove to be false,
misleading or inaccurate, in each case, in any material respect, which is not
cured within thirty (30) days following notice from a Secured Party, except that
any lapse of the insurance requirements set forth in Paragraph 3(k) must be
cured within ten (10) days following notice from a Secured Party;

 

  (b) any attachment, seizure or levy, other than a Permitted Lien, shall be
made upon the Collateral, in whole or in part which is not cured within 30 days
following notice from a Secured Party;

 

4



--------------------------------------------------------------------------------

  (c) a Debtor shall Transfer, voluntarily or involuntarily, all or any part of
the Collateral, other than sales of inventory or finished products in the
ordinary course of business;

 

  (d) Debtor shall fail to pay, perform and discharge the Liabilities, when and
as due in accordance with this Agreement and the Note, and such failure shall
continue uncured or uncorrected past the applicable curative periods, if any;

 

  (e) except for the security interest granted to the Secured Parties herein,
any security interest, lien, charge or encumbrance against the Collateral other
than valid leases of property to a Debtor and any other Permitted Liens, shall
accrue which is not cured within thirty (30) days following notice from any
Secured Party;

 

  (f) a Debtor becomes insolvent or unable to pay its debts as they become due;

 

  (g) a Debtor (i) makes an assignment for the benefit of creditors;
(ii) consents to the appointment of a custodian, receiver or trustee for itself
or for a substantial part of its assets; or (iii) commences or consents to any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws of any jurisdiction, and such proceedings remain undismissed for
sixty (60) days after commencement;

 

  (h) A custodian, receiver or trustee is appointed for a Debtor for a
substantial part of its assets without its consent and is not removed within
sixty (60) days after such appointment; and

 

  (i) the failure by a Debtor to perform an obligation under this Agreement
other than as specifically described in any other clause of this Section 4, the
result of which failure would reasonably be expected to have a material adverse
effect on the Collateral and payment of the Liabilities, and the continuation of
such failure for a period of thirty (30) days after written notice thereof.

5. Remedies.

 

  (a) Upon the occurrence or existence of any of the Events of Default, then at
the option of the Secured Parties following three (3) days notice to the
Debtors, the Secured Parties shall, to the fullest extent permitted by law, be
entitled, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived except as set forth herein, to:

 

  (i) appropriate and apply on the payment of the Liabilities (whether or not
due), any and all accounts or monies held in possession of the Secured Parties
for the benefit of a Debtor;

 

5



--------------------------------------------------------------------------------

  (ii) enter upon a Debtor’s premises during normal business hours with
reasonable notice, which notice shall require a Debtor to assemble the
Collateral and all books and records related thereto at any place or places
reasonably specified by the Secured Parties, to inspect the Collateral and take
possession of the Collateral;

 

  (iii) exercise in respect to the Collateral all the rights, powers and
remedies available to Collateral Agent upon default under the Code then in
effect, including the right to sell, publicly or privately, the Collateral, or
any part thereof; and

 

  (iv) exercise any and all other rights, powers and remedies as may be provided
in the Transaction Documents and such other rights and remedies as may be
provided at law or in equity.

 

  (b) No delay or omission of the Secured Parties to exercise any right or
remedy granted under this Agreement shall impair such right or remedy or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Agreement whatsoever shall be valid unless in writing signed
by the parties hereto and then only to the extent in such writing specifically
set forth. All rights and remedies contained in this Agreement or by law
afforded shall be cumulative and all shall be available to the Secured Parties
until the Liabilities have been paid in full.

 

  (c) If any notification of intended disposition of the Collateral is required
by law, such notification, if mailed shall be deemed reasonably and properly
given if mailed at least ten (10) days before such disposition, full postage
prepaid, sent by certified mail return receipt requested, addressed to each
Debtor, at the address for notices set forth in the Purchase Agreement, as such
addresses may be updated from time to time by the respective parties. Upon any
sale of all, or any part of, the Collateral by the Secured Parties hereunder
(whether by virtue of the power of sale herein granted, pursuant to judicial
process or otherwise), the receipt of a Secured Party or the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to a Secured
Party or such officer or be answerable in any way for the misapplication or
non-application thereof.

6. Application of Proceeds. All proceeds of the sale or disposition of the
Collateral by the Secured Parties as herein provided shall be applied to payment
of the Liabilities in the following order unless a court of competent
jurisdiction shall otherwise direct:

 

  (a) FIRST, to payment of all costs and expenses of the Secured Parties
incurred in connection with the collection and enforcement of the Liabilities or
of the security interest granted to the Secured Parties pursuant to this
Agreement;

 

6



--------------------------------------------------------------------------------

  (b) SECOND, to payment of that portion of the Liabilities constituting accrued
and unpaid interest owing to the Secured Parties; and

 

  (c) THIRD, to payment of the principal of the Liabilities then due and unpaid
from the Debtors to the Secured Parties.

7. Secured Parties’ Performance of Debtors’ Obligations. If a Debtor shall fail
to do any act or thing which such Debtor has covenanted or agreed to do
hereunder, or any covenant, representation, warranty or agreement (whether or
not so captioned) by any Debtor shall be breached or violated, the result of
which, in each case, is to result in an Event of Default, the Secured Parties
may, but shall not be obligated to, after the expiration of the applicable
curative or grace period, if any, do the same or cause it to be done, or remedy
such breach or violation, and if, in connection therewith, Secured Parties shall
make any advances or expenditures of money for the account of such Debtor, then
there shall be added to the Liabilities the reasonable costs or expenses so paid
or incurred by the Secured Parties, and any and all amounts paid or incurred by
the Secured Parties in taking any such action shall be repaid to the Secured
Parties upon demand being made to such Debtor therefor.

8. Waiver of Liability. Nothing herein contained shall be construed as
constituting any Secured Party a trustee or mortgagee in possession. In the
exercise of the powers herein granted and assigned to the Secured Parties, no
liability shall be asserted or enforced against the Secured Parties, all such
liability being expressly waived and released by each Debtor and any person or
persons claiming by, through or under a Debtor; provided however that nothing in
this Agreement shall be construed to limit or restrict in any way any rights
that API Parent or any Debtor may have against any Secured Party arising under
the other Transaction Documents or otherwise.

9. Indemnity. Subject to Section 11.6 of the Purchase Agreement, each Debtor
shall and does hereby agree to indemnify, protect, save and hold forever
harmless the Secured Parties and each of their respective agents (collectively,
the “Indemnitees”) from and against any and all costs and expenses, including
court costs and reasonable attorneys’ fees and expenses, which the Indemnitees,
or any of them, may or might incur, suffer or sustain under or by reason of
enforcement of this Agreement. If any of the Indemnitees shall incur any such
costs and expenses under this Agreement, the amount thereof, including court
costs, and reasonable attorneys’ fees and expenses, shall be secured hereby, and
the Debtors, jointly and severally, shall, upon demand, immediately reimburse
the Indemnitees therefor.

10. Inaction of Secured Parties. No Secured Party shall, in any way, be
responsible to any Debtor for failure to do any or all of the things for which
rights, interests, power or

 

7



--------------------------------------------------------------------------------

authority are herein granted and assigned to the Secured Parties, nor shall any
Secured Party be required to make an accounting for the benefit of the Debtors,
except for amounts claimed owed to and monies actually received by the Secured
Parties in accordance with the terms hereof, each Debtor hereby expressly
waiving, and releasing the Secured Parties from any and all such responsibility,
liability and requirements.

11. Parity of Security. In the event of a default by a Debtor under this
Agreement, the Secured Parties may realize upon the security given under this
Agreement singly, successively or cumulatively, at such time and in such order
as the Secured Parties may, in their sole discretion, elect.

12. Foreclosure or Other Judgments. No judgment or decree which may be entered
on any Liabilities shall operate to abrogate or lessen the effect of this
Agreement, but this Agreement shall continue in full force and effect until the
full and final payment and discharge of any and all Liabilities, in whatever
form the Liabilities may be, and of any and all costs and expenses incurred and
sustained by virtue of the authority herein contained have been fully paid from
the proceeds of the Collateral, or until such time as this Agreement may be
voluntarily released. This Agreement shall also remain in full force and effect
during the pendency of any foreclosure proceedings, both before and after sale,
until the issuance of a bill of sale pursuant to a foreclosure decree, unless
the Liabilities are fully and finally paid and discharged.

13. No Waiver. No failure on the part of the Secured Parties to exercise, and no
delay in exercising, any rights, powers, privileges, interests or remedies
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such rights, powers, privileges, interests or remedies by the
Secured Parties preclude any other or further exercise thereof or the exercise
of any other rights, powers, privileges, interests or remedies. All rights,
powers and remedies hereunder are cumulative and not exclusive of any other
rights, powers or remedies provided in this Agreement or any other Transaction
Documents, or at law or in equity, and each and all such rights, powers and
remedies provided in the Note or this Agreement, or at law or in equity, and
each and all such rights, powers and remedies may be pursued or exercised
singly, successively or cumulatively, at such time or times and in such order as
the Secured Parties may, in their sole discretion, elect.

14. Release and Discharge.

 

  (a) At such time as all Liabilities and all obligations of the Debtors
hereunder have been fully and finally paid and performed, this Agreement shall
terminate and be of no further force and effect. After such termination, if
requested by a Debtor, the Secured Parties shall execute and deliver to such
Debtor for filing in each office in which any financing statement relative to
its Collateral, or any part thereof, shall be filed, a termination statement
under the Code and shall also execute and deliver to such Debtor a release of
any and all of the Collateral for the purpose of releasing the Secured Parties’
interest in the Collateral, all without recourse to or representation, warranty
and covenant by the Secured Parties and at the cost and expense of such Debtor.

 

8



--------------------------------------------------------------------------------

  (b) Each of the Secured Parties hereby agrees that all right, title and
interest in any Collateral shall be released automatically upon consummation of
a Transfer of such Collateral to any person and agrees that upon request of the
applicable Debtor and at the Debtor’s expense, it shall promptly execute and
deliver any agreements, instruments, filings or other documents reasonably
necessary or appropriate to evidence the release of such right, title and
interest in such Collateral.

15. Further Assurances. Each Debtor agrees to perform such further acts and
things and to execute and deliver to the Secured Parties such additional
assignments, agreements, assurances, certificates, opinions and other documents
and instruments as the Secured Parties may reasonably require or deem advisable
to carry into effect the purposes of this Agreement (collectively with this
Agreement, the “Collateral Documents”), or to better assure, perfect, protect,
preserve and confirm unto the Secured Parties its rights, powers, privileges,
interest and remedies under this Agreement; provided that such additional
assignments, agreements, assurances, certificates, opinions or other documents
or instruments are consistent with the terms hereof and the other Transaction
Documents and do not impose additional liabilities or obligations on API Parent
or the Debtors; provided further that any such acts, things, assignments,
agreements, assurances, certificates, opinions and other documents and
instruments shall not be required with respect to titled vehicles or other such
titled equipment unless and until an Event of Default has occurred.

16. Definitions. For purposes of this Section 16, capitalized terms used but not
specifically defined in this Agreement or the Purchase Agreement shall have the
meanings ascribed to them in the Code. As used herein, the following terms shall
have the meanings set forth below:

 

  (a) “API Parent Covenant” has the meaning given to in Paragraph 19.

 

  (b) “Collateral” shall mean (i) the Assets, and after-acquired government and
non-government contracts and purchase orders relating to the Business, to the
extent that any such contracts and purchase orders are not prohibited by the
terms thereof or any applicable law from being pledged pursuant to this
Agreement, (ii) any and all improvements, replacements, additions and accessions
thereto, and (iii) the proceeds thereof including proceeds of any insurance
covering the Collateral.

 

  (c) “Escrow Agreement” shall mean that certain Escrow Agreement, dated as of
the date hereof, by and among API Parent, the Secured Parties, and Escrow Agent,
as such agreement may be amended, restated, supplemented or otherwise modified
from time to time.

 

  (d)

“Permitted Liens” means the liens granted to the Secured Parties hereunder
together with (i) any liens on the Collateral existing as of the date hereof as
set forth on Schedule 16(d) hereto, and, in each case, any replacement liens
thereof, (ii) any liens arising in the ordinary course of business or by
operation of law including mechanics’,

 

9



--------------------------------------------------------------------------------

 

carriers’ landlord’s, materialmen’s and other similar liens, (iii) liens for
taxes, fees, assessments or other governmental charges which are not delinquent
or remain payable without penalty or which are being duly contested by a Debtor,
(iv) liens consisting of pledges or deposits required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security benefits and other analogous legislation, (v) liens to secure
the performance of tenders, statutory obligations, surety, governmental
contracts, bids, leases, indemnity or other similar obligations or to secure
liability to insurance carriers, (vi) liens in respect of judgments or judicial
attachments, (vii) liens securing capital lease obligations or liens on property
arising to secure the indebtedness incurred or assumed to purchase such
property, (viii) liens arising from precautionary UCC filings, (ix) liens on
accounts receivable for which attempts at collection have been undertaken by an
authorized third party, (x) the rights of collecting banks or other financial
institutions having a right of setoff, revocation or chargeback with respect to
money or instruments in the possession of such financial institution,
(xi) imperfections of title, covenants, restrictions, easements and other
encumbrances on real property that do not interfere with the utility, operation,
value or marketability of the real property on which such lien is imposed, and
(xii) leases or subleases granted to others not interfering in any material
respect with the business of a Debtor or any interest or title of a lessor under
any lease.

 

  (e) “Registration Rights Agreement” shall mean that certain Registration
Rights and Put Rights Agreement by and among API Parent, K Defense, KII and K
Industries; as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

 

  (f) “Transaction Documents” shall mean this Agreement, the Purchase Agreement,
the Note, the Registration Rights Agreement and the Escrow Agreement.

17. Notices. Except as otherwise provided herein, any and all notices given in
connection with this Agreement shall be deemed adequately given only if given as
set forth in the Purchase Agreement.

18. API Parent. API Parent is a party to this Agreement solely for purposes of
making the following covenant (the “API Parent Covenant”). API Parent hereby
covenants and agrees that all new or prospective business of the Debtors of the
type conducted by the Secured Parties prior to the date hereof that would have
belonged to Secured Parties but for the sale and closing pursuant to the
Purchase Agreement shall be taken and contracted for in the name of one of the
Debtors.

19. Miscellaneous. It is further understood and agreed that:

 

  (a) Time is of the essence with respect to each and every covenant, agreement
and obligation of the Debtors under this Agreement;

 

10



--------------------------------------------------------------------------------

  (b) Any action, request, consent or notice by a Secured Party shall be imputed
to each other Secured Party, and API Parent and the Debtors shall be entitled to
rely upon any such action, request, consent or notice as if it were by all of
the Secured Parties. Notwithstanding the foregoing, API Parent and the Debtors
shall be entitled at any time to request written affirmation by the other
Secured Parties of any action, request, consent or notice by one or more (but
less than all of the) Secured Parties, and any requirement that API Parent or
the Debtors act or refrain from acting or do so within a given period of time
shall be suspended until such affirmation has been received. In the event that
any Secured Party objects to or disagrees with the action, request, consent or
notice by any other Secured Party with respect to this Agreement and provides
notice thereof to the API Parent and Debtors, the API Parent and Debtors shall
be entitled, at their option, to refrain from taking any action related to such
action, request, consent or notice until such time as any such disagreement
among the Secured Parties has been resolved to the reasonable satisfaction of
API Parent and the Debtors, and any requirements to act or refrain from acting
or do so within a given period of time shall be suspended until such resolution
has occurred;

 

  (c) All liabilities and obligations of Debtors hereunder are, and shall be, at
all times, joint and several. This Agreement, and all the terms, covenants
agreements and conditions hereof, shall extend to, be binding upon and
enforceable against each of the parties hereto and their respective successors
and assigns, except that the Debtors shall not have the right to assign their
respective rights or delegate their respective obligations under this Agreement
or any interest herein, without the prior written consent of the Secured Parties
such consent not to be unreasonably withheld;

 

  (d) The singular shall include the plural, and the plural the singular, and
pronouns of any gender shall include the other gender, wherever required by the
context hereof;

 

  (e) The paragraph headings of this Agreement are for convenience only and are
not intended to alter, limit or enlarge in any way the scope or meaning of the
language hereof; and

 

  (f)

EACH DEBTOR, PARENT AND EACH SECURED PARTY HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION

 

11



--------------------------------------------------------------------------------

 

WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH SUCH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
CLAIM, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH
19(f).

 

  (g) This Agreement is and shall be deemed made under, and governed by and
construed in accordance with the internal law of the Commonwealth of
Pennsylvania, and (ii) may be enforceable in the State Courts of Pennsylvania,
with an action commenced in the Court of Common Pleas of Somerset or Cambria
Counties or in the United States District Court of said Commonwealth in whose
jurisdiction Somerset and Cambria Counties lie. API Parent and Debtors hereby
waive any claim that Pittsburgh, Pennsylvania, Somerset or Johnstown,
Pennsylvania is an inconvenient forum and any claim that any action or
proceeding arising out of or relating to this Agreement and commenced in the
aforesaid courts lacks proper venue.

 

  (h) This Agreement and the documents referred to herein (including, but not
limited to the Transaction Documents) and to be delivered pursuant hereto
constitute the entire agreement between the parties pertaining to the subject
matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the parties, whether oral or
written, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof, except as
specifically set forth herein or therein. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. The
representations and warranties of each party hereto shall be deemed to be
material and to have been relied upon by the other party.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, API Parent, each Debtor and each of the Secured Parties have
hereto set its hand to this Agreement as of the date first above written,
pursuant to proper authority duly granted.

 

API TECHNOLOGIES CORP., as API Parent By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

Chief Executive Officer

API SYSTEMS, INC., as a Debtor By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

Chief Executive Officer

API DEFENSE, INC., as a Debtor By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

Chief Executive Officer

API DEFENSE USA CORP., as a Debtor By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

Chief Executive Officer

KUCHERA DEFENSE SYSTEMS, INC., as a Secured Party By:  

/s/ Ronald Kuchera

Name:  

Ronald Kuchera

Title:  

President

 

13



--------------------------------------------------------------------------------

KII INC., as a Secured Party By:  

/s/ William Kuchera

Name:  

William Kuchera

Title:  

President

KUCHERA INDUSTRIES, LLC, as a Secured Party By:  

/s/ Ronald Kuchera

Name:  

Ronald Kuchera

Title:  

Member

 

14